837 F.2d 475
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert ALLEN, Petitioner-Appellant,v.Norris McMACKIN, Supt., Respondent-Appellee.
No. 87-3669.
United States Court of Appeals, Sixth Circuit.
Jan. 26, 1988.

Before MERRITT and RYAN, Circuit Judges, and JOHN W. PECK, Senior Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner filed this action for federal habeas corpus relief (28 U.S.C. Sec. 2254) contesting the constitutionality of a 1986 two-count jury conviction for aggravated robbery and felonious assault.  The matter was referred to a magistrate who recommended dismissing the petition.  The district court subsequently adopted this recommendation over petitioner's objections.  This appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm the dismissal of this petition for the reasons set forth in the magistrate's report and recommendation as adopted in the district court's memorandum opinion of June 30, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.